Matter of Mahar E. (Mahmuda E.) (2018 NY Slip Op 02614)





Matter of Mahar E. (Mahmuda E.)


2018 NY Slip Op 02614


Decided on April 18, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 18, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
ANGELA G. IANNACCI, JJ.


2016-11298
 (Docket Nos. N-17786-16, N-17787-16)

[*1]In the Matter of Mahar E. (Anonymous). Suffolk County Department of Social Services, appellant, Mahmuda E. (Anonymous), et al., respondents.


Dennis M. Brown, County Attorney, Central Islip, NY (James G. Bernet of counsel), for appellant.
Laurette Mulry, Central Islip, NY (John B. Belmonte of counsel), attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 10, the petitioner appeals from an order of the Family Court, Suffolk County (Philip Goglas, J.), dated October 26, 2016. The order directed the temporary removal of the child Mahar E. pursuant to Family Court Act § 1022.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The Suffolk County Department of Social Services (hereinafter DSS) appeals from an order dated October 26, 2016, which directed the temporary removal of the child Mahar E. pursuant to Family Court Act § 1022. That order, however, was superseded five days later by a removal order issued pursuant to Family Court Act § 1027, which DSS did not oppose, and from which no appeal was taken. Accordingly, DSS waived any issues with respect to the order appealed from. Moreover, the removal order pursuant to Family Court Act § 1027 rendered the appeal from the removal order pursuant to Family Court Act § 1022 academic (see Matter of Darlene L., 38 AD3d 552, 554).
BALKIN, J.P., AUSTIN, SGROI and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court